666 So.2d 1018 (1996)
Willie HUNTER, Appellant,
v.
SOUTH FLORIDA SOD and Florida Farm Bureau, Appellees.
No. 95-307.
District Court of Appeal of Florida, First District.
January 23, 1996.
Richard A. Kupfer of Richard A. Kupfer, P.A., West Palm Beach, and Laurence F. Leavy, P.A., Ft. Lauderdale, for Appellant.
Robert L. Bamdas of Kelley, Kronenberg, Kelley, Gilmartin & Fichtel, West Palm Beach, for Appellees.
BARFIELD, Judge.
The claimant seeks review of a workers' compensation order determining that the employer/carrier (E/C) were entitled, under section 440.15(10)(a), Florida Statutes, to take an offset of the permanent total disability (PTD) benefits paid him based upon the amount of Social Security disability benefits he was receiving at the time of his compensable accident in 1983. The claimant argued unsuccessfully to the judge of compensation claims (JCC) that the offset must be calculated based upon the amount of Social Security disability benefits he began receiving in 1975, without considering the cost-of-living increases between then and the date of his industrial accident. The JCC found that Florida *1019 cases[1] holding that cost-of-living increases are not to be included in calculating the offset are "clearly distinguishable in that such cases discuss situations where social security disability begins after the work-related accident," and construed them as prohibiting consideration of only those cost-of-living increases occurring after the date of the industrial accident. We AFFIRM the JCC's conclusions as being logical, fair, and consistent with the legislative intent to encourage prospective employers to hire previously injured workers.
KAHN, J. and SHIVERS, Senior Judge, concur.
NOTES
[1]  See, for example, Trilla v. Braman Cadillac, 527 So.2d 873 (Fla. 1st DCA 1988); Eques v. Best Knit Textile Corporation, 382 So.2d 736 (Fla. 1st DCA 1980); The Great Atlantic & Pacific Tea Company v. Wood, 380 So.2d 558 (Fla. 1st DCA 1980); A.C. Scott Construction and Paving Company v. Miller, IRC Order 2-3906 (Sept. 11, 1979).